DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 04/06/2022. Claims 1-20 remain pending. Claims 1, 4-8, 11-15, and 18-20 are amended. No claims are canceled or newly added.

Response to Arguments
Drawings Objection: 
The Drawings objection have been withdrawn in view of the Replacement Sheet filed on 04/06/2022.

Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification.

Claim Objections:
Applicant' s arguments with respect to objection of claim 5 have been considered. The objection of claim 5 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 8 and 15, the prior art of record (Gkoulalas-Divanis et al. (US 2015/0169895 A1; hereinafter Gkoulalas-Divanis) in view of Paul Landes (US 2021/0263971 A1; hereinafter Landes)) does not disclose:

“running, by one or more processors, text of the at least one textual attribute of the mixed-type dataset through a text annotator to discover a set of personally identifiable information (PII) that produces an annotated textual attribute with each PII enclosed in tags specifying a respective type of PII; 

creating, by one or more processors, a set of ghost attributes to add to the mixed-type dataset, wherein each ghost attribute of the set of ghost attributes corresponds to one type of PII of the set of PII discovered by the text annotator; 
anonymizing, by one or more processors, data of the at least two relational attributes and the set of ghost attributes based on whether a respective attribute is a direct identifier of PII or a quasi-identifier of PII” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Gkoulalas-Divanis teaches “a system for anonymizing data” ([0013], [0015], and [0040-0042]). Similarly, Landes teaches “automatically annotating a dataset” ([0031] and [0056]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497